Title: To James Madison from Noah Webster, 5 July 1784
From: Webster, Noah
To: Madison, James


Sir
Hartford 5th July 1784.
From the small acquaintance I had with you at Philadelphia & the recommendation of Mr Jefferson, I take the liberty to address you on the subject of Literary property & securing to authors the copyright of their productions in the State of Virginia. The Grammatical Institute of the English Language is so much approved in the Northern States, that I wish to secure to myself the copy-right in all. General Laws for this purpose are passed in New England in New Jersey—& I believe also in New York and Pensylvania. In one of these States, the period mentioned is twenty years—in another twenty on[e], & in Connecticut, the right is secured to the author &c for the term of fourteen years & if the author should live beyond the first term, then the right returns to him & his heirs for another term of fourteen years; & all give the inhabitants of other States, the benefit of the laws, as soon as the States where the author is an inhabitant shall have passed a similar law.
It is my request Sir, that you would move for a law of this kind in your next Session of Assembly; & if the Legislature shall not think proper to pass a general law; be pleased to present a petition in my name, for a particular law securing to me & my heirs & assigns the exclusive right of publishing & vending the above mentioned works in the State of Virginia for the term of twenty years—or for such other term as the Legislature shall think proper. I shall endeavour to publish the Works in Virginia as soon as circumstances will permit; I therefore beg your assistanc[e] in this matter & shall take the earliest opportunity to make a suitable acknowledgment for the favour.

I am, Sir, with the highest respect Your most obedient most humble Servant
Noah Webster Jr
